Order entered May 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01747-CV

                               CHELSEA L. DAVIS, Appellant

                                               V.

                              MCKOOL SMITH P.C., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14215

                                           ORDER
       We GRANT appellant’s May 14, 2014 opposed motion for extension of time to file

appellant’s brief and ORDER appellant to file her brief no later than July 7, 2014. Appellant is

cautioned that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE